 NOTICE: This opinion is subject to formal revision before publication in the bound volumes of NLRB decisions. Readers are requested to notify the E ecutive Secretary, National Labor Relations Board, Washington, D.C. 20570, of any typographical or other formal errors so that corrections can be included in the bound volumes. D.J. Electrical Contracting, Inc. and International Brotherhood of Electrical Workers Local Union 141. Case 8ŒCAŒ21970 July 9, 2002 SUPPLEMENTAL DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT The General Counsel seeks summary judgment in this case on the ground that the Respondent has withdrawn its answer to the amended compliance specification. On July 22, 1991, the Board issued a Decision and Oder,1 which directed the Respondent to make whole cetain of its unit employees for loss of earnings and other benefits resulting from their discharges and denial of steady employment in violation of the Act. A contrversy having arisen over the amount of backpay due the discriminatees, on February 2, 2001, the Regional Diretor issued an amended compliance specification2 and notice of hearing alleging the amount due under the Board™s Order, and notifying the Respondent that it should file a timely answer complying with the Board™s Rules and Regulations. The Respondent filed an answer to the amended compliance specification on February 26, 2001. Subsequently, however, on October 19, 2001, the Respondent withdrew its answer and stipulated that it owes the individuals named in the specification the amounts set forth therein. On February 5, 2002, the General Counsel filed with the Board a Motion for Summary Judgment, with exhiits attached. On February 7, 2002, the Board issued an order transferring the proceeding to the Board and a Ntice to Show Cause why the motion should not be granted. The Respondent filed no response. Accoringly, the allegations in the motion and in the amended 
compliance specification are undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on the Motion for Summary Judgment Section 102.56(a) of the Board™s Rules and Regultions provides that the Respondent shall file an answer within 21 days from service of a compliance specifica-1 303 NLRB 820. On January 8, 1993, the United States Court of Appeals for the Sixth Circuit entered its judgment enforcing the Board™s Order. 2 The original compliance specification in this matter issued on May 9, 1997. tion. Section 102.56(c) of the Board™s Rules and Regultions states: If the respondent fails to file any answer to the specifcation within the time prescribed by this section, the Board may, either with or without taking evidence in support of the allegations of the specification and with-out further notice to the respondent, find the specifiction to be true and enter such order as may be approprate. According to the uncontroverted allegations of the Mtion for Summary Judgment, the Respondent has with-drawn its answer to the amended compliance specifiction. The legal effect of this withdrawal is the same as if the Respondent had never filed an answer to the amended compliance specification. In the absence of an answer, we deem the allegations in the amended complance specification to be admitted as true, and grant the General Counsel™s Motion for Summary Judgment. Acordingly, we conclude that the net backpay due the dicriminatees is as stated in the compliance specification and we will order payment by the Respondent of those amounts to the discriminatees, plus interest accrued on the amounts to the date of payment. ORDER The National Labor Relations Board orders that the Respondent, D. J. Electrical Contracting, Inc., Neffs, Ohio, its officers, agents, successors, and assigns, shall make whole the individuals named below, by paying them the amounts following their names, plus interest and minus tax withholdings required by Federal and State laws: John Welshans $52,971 Dana Bonar 30,584 Jay C. LaRoche 57,046 John Blacker 23,226 Paul Kartman 72,654 TOTAL: $236,481 Dated, Washington, D.C. July 9, 2002 Wilma B. Liebman, Member William B. Cowen, Member Michael J. Bartlett, Member (SEAL) NATIONAL LABOR RELATIONS BOARD 337 NLRB No. 123 